Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2021 has been considered by the examiner.
The Examiner notes copies of the foreign documents are found in the parent application 16/810420.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a light emitting module comprising a length of the first lateral surface in a direction parallel to the upper surface is greater than a length of the second lateral surface in a direction parallel to the upper surface in combination with each and every remaining limitations of the claims.
Cho (US 2018/0335559), which was previously cited and used within the parent application, remains the closest prior art of record.  Cho does discloses a light emitting module comprising: a lightguide plate (30, at least figs. 4a-8) having an upper surface (34, at least figs. 4a-8) and a lower surface (32, at least figs. 4a-8) that is opposite to the upper surface (34), the upper surface (34) including a first hole (36b, at least figs. 4a-8); a light emitting element (20, at least figs. 4a-8) on a lower surface side (32) of the lightguide plate (30), the light emitting element (20) facing the first hole (as seen in at least figs. 4a-8); and a reflective layer (60, at least figs. 4a-8), wherein the first hole (36b) includes a first portion (at least 34sb and 34st, at least fig. 6) and a second portion (at least 34sa, at least fig. 6), the first portion (34sb, 34st) includes a first lateral surface (34sb, 34st) sloping with respect to the upper surface (34), the second portion (34sa) has a second lateral surface (34sa) sloping with respect to the upper surface (34), the second lateral surface (34sa) being present between an opening in the upper surface (34) and the first lateral surface (34sb, 34st) of the first portion, and the reflective layer (60) is located in the first portion (34sb, 34st) of the first hole (34b).  
However, Cho does not expressly disclose the length of the first and second lateral surface in a direction parallel to the upper surface.  One having ordinary skill in the art would recognizes size cannot be read into the figures and Cho is silent to any dimensional details which would allow one to determine or infer these lengths. Therefore, it would not have been obvious to one having ordinary skill in the art to not modify Cho to have a smaller length for the first lateral surface than the second lateral surface.  
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Achi et al. (US 2020/0209460) is cited as disclosing similar prior art; however, Achi is silent and does not show first and second lateral surfaces meeting each and every limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875